Citation Nr: 1809392	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  13-20 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, 
type II.

2.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

4.  Entitlement to a compensable initial rating for erectile dysfunction. 

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In pertinent part, the September 2010 rating decision granted entitlement to service connection for diabetes mellitus and assigned a 10 percent rating.  The Veteran appealed the initial rating, and in an April 2013 rating decision, the rating for diabetes mellitus was increased to 20 percent for the entire appeal period.  However, as this rating is still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


REMAND

Regrettably, a remand is necessary of all claims.  The most recent VA examinations for the initial rating claims were performed in May 2012, almost six years ago.  The passage of time has rendered those results too remote to serve as a basis for adjudicating the appropriate ratings for the increased rating claims.  In addition, the most recent VA treatment notes are dated in May 2012.   Thus, all VA treatment notes for the Veteran from May 2012 to the present should be associated with the claims file.  

Finally, with regard to the hypertension, the Veteran has claimed the disability as due to herbicide exposure or, in the alternative as secondary to his service-connected diabetes mellitus and/or posttraumatic stress disorder (PTSD).  He was afforded three VA examinations that address this disability.  

Neither August 2010 nor October 2011 VA examiners offered an opinion as to the etiology of the Veteran's hypertension, and a May 2012 VA examiner offered an implicit opinion by not checking boxes indicating that the hypertension was a complication of, or aggravated by, his diabetes mellitus on the examination report.  However, the May 2012 examiner did not provide a rationale for this conclusion.  No opinion was obtained with respect to a relationship between hypertension and PTSD.  Therefore, an opinion is necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include VA treatment notes dated from May 2012 to the present.

2.  Schedule the Veteran for examination(s) to determine the degree of severity of his diabetes mellitus, peripheral neuropathy of the right and left lower extremities, and erectile dysfunction.  All pertinent evidence of record must be made available to and reviewed by the examiner(s), and any indicated tests and studies should be performed.

The examiner(s) must provide accurate and fully descriptive assessments of all symptoms and must comment upon the frequency and severity of the Veteran's symptoms in accordance with VA rating criteria.  

3.  Schedule the Veteran for an examination to determine the etiology of his hypertension.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner is asked to offer a medical opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that hypertension originated during active service or is otherwise etiologically related to active service. 

If the answer to the above is negative, the examiner should state an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the Veteran's hypertension is caused or aggravated beyond normal progression by one or more service-connected disabilities?

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of any claimed injury or of symptoms experienced during active service and since. 

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  Readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

